                 Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 1 of 15
AO 106(Rev. 04/10) Application for a Search Warrant



                                     UNITED STATES DISTRICT COURT
                                                E.0 Eel E D
                                                          Middle District of Alabama

               In the Matter ofthe Search of                       MAY -1 P I: 02
          (Briefly describe the property to be searched
           or identifi, the person by name and address)
                                                      p,A            p),1 1 inA CKETT, CI.11,\'i A
Information associated with cellular telephone assigned              ')1 ' ' L'',    q"`-;, ,` , °• 4;1
                                                                                                      19M371
                                                                                                           7/6Zi&
 call number (470)394-8539 with international mobile                  )           ,, 1  r  ,,.r x

   subscriber identity/electronic serial number, IMSI                 )
                  310260955553438
                                           APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
                                                              See Attachment A
located in the              Middle             District of              Alabama             ,there is now concealed (identift the
person or describe the property to be seized):
                                                              See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    evidence of a crime;
                5(contraband, fruits of crime, or other items illegally possessed;
                5(property designed for use, intended for use, or used in committing a crime;
                171 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                       0 ense Description
        21 USC § 841(a)(1)                       Possession with intent to distribute a controlled substance



         The application is based on these facts:
        See attached affidavit incorporated herein by reference and made part of this application.


          14 Continued on the attached sheet.
          CI Delayed notice of       days(give exact ending date if more than 30 days:                            )is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the att ed sheet.



                                                                                                  n s signature
                                                                            TFO Todd Mims, Drug Enforcement Administration
                                                                                         Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                         ture
City and state: MONTGOMERY, AL                                             WALLACE C       EL, JR., U.S. MAGISTRATE JUDGE
                                                                                           Printed name and title
       Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 2 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA

IN THE MATTER OF THE SEARCH OF
INORMATION ASSOCIATED WITH THE
CELLULAR TELEPHONE ASSIGNED
CALL NUMBER (470)394-8539 WITH
                                                  Case No.
INTERNATIONAL MOBILE SUBSCRIBER
IDENTITY / ELECTRONIC SERIAL
                                                             Filed Under Seal
NUMBER,IMSI 310260955553438
THAT IS STORED AT PREMISES
CONTROLLED BY T MOBILE USA



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Todd Mims, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

               1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number(470)394-8539 ,

with International Mobile Subscriber Identity/Electronic Serial Number IMSI 310260955553438

("SUBJECT PHONE"),that is stored at premises controlled by T MOBILE USA,a wireless

telephone service provider, headquartered at 4 Sylvan Way Parsippany, New Jersey. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §

2703(c)(1)(A) to require T MOBILE USA to disclose to the government copies ofthe

information further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review the

information to locate items described in Section II of Attachment B.

       2.     I am a Task Force Officer("TFO") with the United States Department of Justice,

Drug Enforcement Administration ("DEA"). I am currently assigned to the New Orleans Field
        Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 3 of 15




Division ofthe DEA, Montgomery Resident Office ("Montgomery RO"). I have been assigned

to DEA for approximately six months. Prior to serving as a TFO with DEA,I was the

Commander of the Central Alabama Drug Task Force for approximately eleven years. I am

employed by the Elmore County Sheriff s Office, and have been so employed for approximately

twenty years. I have worked narcotics investigations for approximately eighteen years. I also

served as TFO with DEA from 2003 until 2007 prior to being promoted to Commander. I have

investigated violations of federal narcotics laws. I have executed and assisted in the execution of

numerous federal and state search warrants that resulted in the arrest of suspects and the seizure

of money and narcotics. I have also interviewed drug dealers, users, and confidential informants

and have discussed with them the lifestyle, appearances, and habits of drug dealers and users, the

use and meaning of coded language, and the concealment of assets. I have also participated in

other aspects of narcotics investigations, including, but not limited to, undercover operations,

conducting physical and electronic surveillance, controlled deliveries, execution of warrants,,and

arrests. I have monitored meetings and consensual telephone conversations between drug

dealers and informants and undercover agents and have participated in physical surveillance of

narcotics traffickers. During these surveillances, I have personally observed narcotics

transactions, counter-surveillance techniques and the methods that narcotics traffickers use to

conduct clandestine meetings. I am familiar with the manner in which narcotics traffickers use

telephones, cellular telephone technology, coded or slang-filled telephone conversations, false or

fictitious identities, and other means to facilitate their illegal activities and thwart law

enforcement investigations. Your affiant's training and experience also includes: the various

means and methods by which drug traffickers import and distribute drugs; their use of cellular

telephones and calling cards to facilitate drug activity, and their use of numerical codes and code

                                                   2
        Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 4 of 15




words to conduct drug transactions. Your affiant is also familiar with the ways that drug

traffickers conceal, convert, transmit, and transport their drug proceeds, including but not limited

to, the use of carriers to transport currency and proceeds, and the use of third parties to purchase

or hold title to assets.


        3.      The facts sets forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from other agents and witnesses. This

affidavit is meant to show that there is merely sufficient probable cause for the requested warrant

and does not set forth all my knowledge in the matter.


        4.      Based on the facts set forth in this affidavit, there is probable cause to believe

violations of federal law, including, but not limited to, Title 21, United States Code, Sections

841(a)(1), Possession with the Intent to Distribute and Distribution of Controlled Substances;

843 (b), Use of a Communications Facility to Commit a Controlled Substance Felony; 846,

Conspiracy to Possess with the Intent to Distribute and Distribute Controlled Substances; and

Title 18, United States Code, Sections 1952, Interstate Travel in Aid of Racketeering (ITAR);

and 1956, Laundering of Monetary Instruments.


                                       PROBABLE CAUSE


        5.      The United States, including DEA,is conducting a criminal investigation of

Kelvin Jones, Keithfus Carter and other identified and unidentified subjects regarding possible

violations of Title 21, United States Code, Section 841(a)(1).


       6.       On December 28, 2017, TFO Ethan Wiggins was contacted on the DEA duty

telephone by a Source of Information(SOI)in regards to the drug trafficking activities of

                                                  3
        Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 5 of 15




Keithfus Carter and Khashia Mathis. The SOI stated Carter and Mathis were living together at

2195 Village Green Drive, Fairburn, Georgia 30213. The SOI stated Mathis was living at the

residence full time but Carter was traveling back and forth to Troy, Alabama due to being on

probation. The SOI also stated that the address Carter provided to his probation officer was that

of his mother's home at 206 Trojan Way, Troy, Alabama 36081.


       7.      The SOI stated during the Christmas holidays he/she was visiting Carter and

Mathis' home. The SOI was helping Carter and Mathis pack household items into a U-Haul

moving truck to transport back to Alabama. The SOI stated Mathis lost her phone and asked the

SOI to assist in finding it. The SOI stated that he/she looked inside packed boxes inside the cargo

area of the U-Haul truck. The SOI looked inside a large plastic container and discovered

approximately five (5) or six (6)suspected kilograms of cocaine. The SOI stated he/she sealed

the container back and left the truck. The SOI stated Carter then instructed Mathis and Mathis'

mother to drive the U-Haul truck to Troy, Alabama, which Mathis did. The SOI stated he/she did

not question Carter and Mathis about the contents of the container.


       8.      During May 2018, agents from the DEA Montgomery Resident Office initiated an

investigation into a drug trafficking organization in Luverne, AL based on information that the

organization was trafficking cocaine and methamphetamine in Central and South Alabama.

During the course of the investigation agents identified Devarlos Shanklin as a subject selling

methamphetamine and cocaine for the organization.


       9.      On February 19, 2019, the Honorable W. Keith Watkins, United States District

Judge, Middle District of Alabama, signed an order authorizing a wire intercept of AT&T



                                                4
        Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 6 of 15




wireless cellular telephone number 334-429-1885 (Target Telephone 1), a cellular telephone

used by Devarlos SHANKLIN to communicate with his drug trafficking associates.


        10.    On February 23,2019, at approximately 12:39 PM,CST, agents monitoring the

court authorized wire intercept of Target Telephone 1 intercepted an incoming call (Session No.

928)from cellular telephone number 404-401-2079, which agents learned was being used by

Kelvin Jones. During the call, Jones stated,"Ninety Five" and Shanklin stated,"What's up?"

Jones stated, "I said Ninety five (95)." Shanklin replied,"What?" Jones again stated "95" and

Shanklin asked,"95 what?" Jones stated,"For the 9". Shanklin stated, "I don't have fifty-five"

Shanklin then asked,"What can I get 4 for?" Jones replied, "I'd have to call him back and see, I

ain't sure. Because he gave me a price, he gave me a price on really a halftime."


        11.    Based on my training, experience and knowledge ofthis investigation, your

affiant believes when Jones stated "95", Jones is referring to $9,500 and when Jones stated,"for

the 9", and Jones is referring to 9 ounces of cocaine. Further, your affiant believes Jones is

referring to $9,500 for 9 ounces based on your affiant's knowledge of current drug prices for

cocaine. Your affiant has also conducted controlled purchases of ounces cocaine from Shanklin

utilizing a confidential source. Your affiant also believes when Jones stated,"he gave me a price

on really a halftime," Jones is telling Shanklin he got a price for half of a kilogram of cocaine

from his source of supply. Your affiant is also familiar with a half kilogram being referred to a

"half time" based on training, experience and knowledge of this investigation.


       12.     On March 29, 2019, the Honorable W. Keith Watkins, United States District

Judge, Middle District of Alabama, signed an order authorizing a wire intercept of AT&T



                                                 5
         Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 7 of 15




wireless cellular telephone number(404)401-2079(Target Telephone 2), a cellular telephone

used by Kelvin Jones to communicate with his drug trafficking associates.


        13.      On April 23, 2019 at approximately 10:40 AM,agents conducting the court

ordered intercept of Target Telephone 2 intercepted an outgoing telephone call (Session 6608)to

telephone call number(470)394-8539, which is believed to be held by Keithfus Carter. During

the conversation, Jones asked Carter "Uh, you on this end?" Carter replied "No, I'm in

Montgomery right now." Jones then asked "Shit, what kind of numbers you got?" Carter stated

"Shit, it depend on how many." Jones stated "Shit". Carter then asked,"What you want to do?"

Jones replied and asked "Huh?" Carter told Jones "However many, they gonna be seven." Jones

asked "That's for how many?" Carter replied "They gonna be seven for real. They niggas be

killing for the shit. Shit look real good though." Jones responded "Shit, I'll grab me, I'll grab me

like a little, a little five pack then." Carter replied "Alright, I'll grab it in a little bit and call you."

Jones asked "Huh?" Carter stated "I said I'm going to grab it in a little bit and call you." Jones

then asked "Oh, uh, uh, I'm saying, you coming down and going right back or am I meeting

somebody else?" Carter stated "No, it gonna be me".


        14.     Based on my training, experience and knowledge ofthis investigation, your

affiant believes the aforementioned conversation was Jones arranging to purchase five pounds of

mid-grade marijuana from Carter for $700.00 each.


        15.     On April 23, 2019 at approximately 2:26 PM,agents conducting the court ordered

intercept of Target Telephone 2 intercepted an incoming telephone call (Session 6704)from

telephone call number(470)394-8539, which is believed to be held by Keithfus Carter. During

the conversation, Carter tells Jones "Shit, I'm ready for you." Jones asked "You done made it

                                                     6
          Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 8 of 15




already?" Carter stated "Yeah just whenever you ready." Jones replied, "Oh, hell, you could have

called me on the way I could have been on the way." Carter responded "Got caught up talking on

the phone. Hold on bro, I'm ready though." Jones replied "I'm gonna swing by the house to grab

the money and be on my way."


          16.   On April 23, 2019, at approximately 2:40 PM,agents initiated surveillance on

JONES at his residence of 8 Darien Church Road in Luverne, Alabama. At approximately 2:52

PM,TFO Ty Thompson witnessed Jones exit his residence and walk towards his vehicle

AGENT NOTE: Due to the remote location in which Jones' residence is located, surveilling

agents could only conduct drive by surveillance of his residence. Further Jones' vehicle is a

Maroon,4 door, 2016 GMC Sierra displaying AL tag 925AMH registered to Lily R. Jones at 8

Darien Church Road in Luverne, Alabama. At approximately 3:00 PM,TFO Thompson drove

back by Jones' residence only to find that Jones' vehicle was no longer there. Agents continued

the surveillance operation and at approximately 3:45 PM,agents observed Jones' vehicle parked

at 409 Trojan Way Troy, AL. Agents also observed a black Dodge Ram parked at the residence

which Keithfus Carter has been known to drive. Further, agents know as a result of the

investigation that 409 Trojan Way Troy, AL is the residence of a family member of Keithfus

Carter.


          17.   Your affiant knows that obtaining the information requested in this affidavit

would allow agents to better understand the common locations that Carter or co-conspirators use

to conduct illegal transactions. Further, your affiant knows that by learning these common

locations agents will be more likely to identify others involved in the criminal activities being

investigated by agents. Obtaining the requested information will also assist agents in

                                                 7
        Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 9 of 15




corroborating surveillance that has already been conducted by agents related to this investigation

and may identify other illegal transactions that Carter and other co-conspirators may be involved

in. The location data requested via this affidavit will not only allow agents to identify locations

that Carter has traveled to but also may identify locations of co-defendants,"stash" houses,

hidden assets or locations that weapons are stored. Your affiant knows that within the

information requested by this affidavit there is not only location data but also other data sets that

may include telephone numbers that Carter communicated with while Carter was in specific

locations, this information will likely also be valuable to the investigation.


        1 8.    In my training and experience, I have learned that T MOBILE USA is a

company that provides cellular telephone access to the general public. I also know that providers

of cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations ofthe cellular telephones to which they provide service,

including cell-site data, also known as "tower/face information" or "cell tower/sector records."

Cell-site data identifies the "cell towers"(i.e., antenna towers covering specific geographic

areas) that received a radio signal from the cellular telephone and, in some cases, the "sector"

(i.e., faces ofthe towers)to which the telephone connected. These towers are often a half-mile

or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data provides an approximate location of the cellular

telephone but is typically less precise than other types of location information, such as E-911

Phase II data or Global Positioning Device("GPS")data.




                                                  8
       Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 10 of 15




       19.     Based on my training and experience, I know that T MOBILE USA can collect

cell-site data about the SUBJECT PHONE. I also know that wireless providers such as T

MOBILE USA typically collect and retain cell-site data pertaining to cellular phones to which

they provide service in their normal course of business in order to use this information for

various business-related purposes.

       20.     Based on my training and experience, I know that wireless providers such as T

MOBILE USA typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the

subscriber, such as name and address, and the method(s) of payment(such as credit card account

number) provided by the subscriber to pay for wireless telephone service. I also know that

wireless providers such as T MOBILE USA typically collect and retain information about their

subscribers' use ofthe wireless service, such as records about calls or other communications sent

or received by a particular phone and other transactional records, in their normal course of

business. In my training and experience, this information may constitute evidence of the crimes

under investigation because the information can be used to identify the SUBJECT PHONE's

user or users and may assist in the identification of co-conspirators and/or victims.

                                AUTHORIZATION REQUEST

       21.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       22.     I further request that the Court direct T MOBILE USA to disclose to the

government any information described in Section I of Attachment B that is within its possession,

custody, or control. Because the warrant will be served on T MOBILE USA who will then



                                                 9
       Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 11 of 15




compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

       23.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

                                                                             submitted,

                                                               Todd Mim
                                                               Task Force Officer
                                                               Drug Enforcement Administration


       Subscribed and swo,to before me on          Mai 7                   ,2019

                     -y4we
       WALL--":",-4-117
                     "
                     0 --
       UNITED4 AT --MAGISTRATE JUDGE




                                                  10
       Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 12 of 15




                                     ATTACHMENT A


                                   Property to Be Searched


       This warrant applies to records and information associated with the cellular telephone

assigned call number(470)394-8539,[with International Mobile Subscriber Identity/Electronic

Serial Number IMSI 310260955553438 ("the Account"), that are stored at premises controlled

by T MOBILE USA ("the Provide),a wireless telephone service provider, headquartered at 4

Sylvan Way Parsippany, New Jersey.




                                               11
   Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 13 of 15




                                   ATTACHMENT B


                             Particular Things to be Seized


I. Information to be Disclosed by the Provider

   To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under 18

U.S.C. § 2703(f), the Provider is required to disclose to the government the following

information pertaining to the Account listed in Attachment A for the time period March 5,

2019 to April 5, 2019. The following information about the customers or subscribers of the

Account:

               i. Names (including subscriber names, user names, and screen names);

               ii. Addresses (including mailing addresses, residential addresses, business
                   addresses, and e-mail addresses);

              iii. Local and long distance telephone connection records;

              iv. Records of session times and durations, and the temporarily assigned
                  network addresses(such as Internet Protocol ("IP") addresses) associated
                  with those sessions;

               v. Length of service (including start date) and types of service utilized;

              vi. Telephone or instrument numbers (including MAC addresses, Electronic
                  Serial Numbers("ESN"), Mobile Electronic Identity Numbers("MEIN"),
                  Mobile Equipment Identifier("MEID"); Mobile Identification Number
                  ("MIN"), Subscriber Identity Modules("SIM"), Mobile Subscriber
                  Integrated Services Digital Network Number("MSISDN"); International
                  Mobile Subscriber Identity Identifiers ("IMSI"), or International Mobile
                  Equipment Identities ("IMEI");

             vii. Other subscriber numbers or identities (including the registration Internet
                  Protocol ("IP") address); and

                                            12
       Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 14 of 15




                 viii. Means and source of payment for such service (including any credit card
                       or bank account number) and billing records.

           b. All records and other information (not including the contents of communications)

               relating to wire and electronic communications sent or received by the Account,

               including:

                    i. the date and time ofthe communication, the method of the

                       communication, and the source and destination of the communication

                      (such as the source and destination telephone numbers (call detail

                       records), email addresses, and IP addresses); and

                   ii. information regarding the cell towers and sectors through which the

                       communications were sent and received and any available RTT,PCMD,

                       NELOS,and other historical GPS Precision Location Information

                       associated with the transactions to include timing advance records such as

                       TRUE CALL.



   II. Information to be Seized by the Government

       All information described above in Section I that constitutes [evidence, fruits,

contraband, and instrumentalities] of violations of violations of federal law, including, but not

limited to, Title 21, United States Code, Sections 841(a)(1), Possession with the Intent to

Distribute and Distribution of Controlled Substances; 843 (b), Use of a Communications Facility

to Commit a Controlled Substance Felony; 846, Conspiracy to Possess with the Intent to

Distribute and Distribute Controlled Substances; and Title 18, United States Code, Sections

1952, Interstate Travel in Aid of Racketeering (ITAR); and 1956, Laundering of Monetary


                                                 13
       Case 2:19-mj-00145-KFP Document 3 Filed 05/07/19 Page 15 of 15




Instruments. Involving the account and account holder during the period March 5, 2019 to April

5, 2019.




                                              14
